United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1643
                                    ___________

Dale Curtis Patterson,                   *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Austin Medical Center,                   * UNPUBLISHED
                                         *
             Appellee.                   *
                                    ___________

                           Submitted: September 7, 1998
                               Filed: September 11, 1998
                                   ___________

Before WOLLMAN, HANSEN, and KELLY, Circuit Judges.
                          ___________

PER CURIAM.

      Dale Curtis Patterson appeals from the district court’s1 dismissal of his action
against Austin Medical Center under the Privacy Act of 1974, 5 U.S.C. § 552a.
Having carefully reviewed the record and the parties’ submissions, we affirm the
judgment of the district court for the reasons set forth in its memorandum. See 8th Cir.
R. 47B.


      1
        The Honorable Michael James Davis, United States District Judge for the
District of Minnesota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-